                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 JAMES F. PETTIT,                                §
                                                 §
       Plaintiff,                                §
                                                 §
 v.                                              §     Civil Action No. 4:17-cv-00274-O
                                                 §
 U.S. BANK NATIONAL                              §
 ASSOCIATION, as Trustee for                     §
 STRUCTURED ASSET SECURITIES                     §
 CORPORATION MORTGAGE PASS-                      §
 THROUGH CERTIFICATES, SERIES                    §
 2006-NC1,                                       §
                                                 §
       Defendant.                                §

                                             ORDER

       The United State Magistrate Judge made findings, conclusions, and a recommendation (the

“FCR”) in this case. June 28, 2018 FCR, ECF No. 28. The FCR recommended that this Court

GRANT Defendant’s Motion for Summary Judgment, (ECF No. 18), filed April 12, 2018.

Plaintiff filed objections to the FCR, (ECF No. 29), on July 12, 2018. Defendant responded to

those objections, (ECF No. 30), on July 20, 2018.

       The Court conducts a de novo review of the portions of the FCR to which a party objects.

Anything that Plaintiff did not specifically object to is subject to review for plain error. For the

following reasons, Plaintiff’s objections are OVERRULED, the Court ADOPTS the FCR, (ECF

No. 28), and Defendant’s Motion for Summary Judgment, (ECF No. 18), is hereby GRANTED.

I.     FACTUAL BACKGROUND

       Unless otherwise noted, the following facts are undisputed. Plaintiff James F. Pettit

(“Pettit”) seeks to quiet title against Defendant U.S. Bank National Association, as Trustee for

Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2006-NC1

                                                 1
(“U.S. Bank”), claiming that the statute of limitations bars foreclosure on a lien on real property

located at 8237 April Lane, Fort Worth, Texas 76148 (the “Property”).

       On February 2, 2006, Pettit executed a home equity note and a security instrument (“the

Loan”) with New Century Mortgage Corporation (“New Century”). Br. Supp. Def.’s Mot. Summ.

J. 3, ECF No. 19. On July 20, 2011, New Century assigned the security instrument to U.S. Bank.

Id. Wells Fargo Bank, N.A. (“Wells Fargo”) is the mortgage servicer of the Loan on behalf of U.S.

Bank. Id.

       Pettit defaulted on his loan obligations, and on May 8, 2011, a loan servicer sent a notice

of default to Pettit, informing him that acceleration of his loan would ensue if he did not cure the

default by June 7, 2011. Br. Supp. Def.’s Mot. Summ. J. 4, ECF No. 19. Pettit did not cure the

default, and on June 10, 2011, Wells Fargo sent correspondence to Pettit via certified mail through

its counsel Barrett Daffin Frappier Turner & Engel, L.L.P. (“Barrett Daffin”), notifying him that

it had accelerated the Loan. Id.

       On September 5, 2012, U.S. Bank filed a “Tex. Rule Civ. P. 736 Application for Home

Equity Foreclosure Order” in the 352nd District Court of Tarrant County, Texas. Id. On January

17, 2013, that court entered a Default Home Equity Foreclosure Order. Id. at 4–5.

       On March 4, 2013, Pettit sued U.S. Bank in the 141st District Court of Tarrant County,

Texas, claiming that U.S. Bank committed property code violations, breach of contract, and Texas

Debt Collection Act violations. Br. Supp. Def.’s Mot. Summ. J. 5, ECF No. 19. U.S. Bank removed

the lawsuit to this Court. Id. On December 3, 2014, this Court granted summary judgment for U.S.

Bank and entered a Final Judgment dismissing all of Pettit’s claims with prejudice. Id. On June 9,

2015, U.S. Bank sent a rescission of acceleration to Pettit, notifying him that it was rescinding the

June 10, 2011, notice of acceleration. Id.



                                                 2
        On May 12, 2016, U.S. Bank filed a second application for a foreclosure order under Texas

Rule of Civil Procedure 736 in the 348th District Court of Tarrant County, Texas. Br. Supp. Def.’s

Mot. Summ. J. 5–6, ECF No. 19. On October 13, 2016, that court entered a Home Equity

Foreclosure Order. Id. at 6.

II.     PROCEDURAL BACKGROUND

        Pettit filed the instant lawsuit on December 5, 2016, in the 17th District Court of Tarrant

County, Texas. ECF No. 1–5. He alleges that the statute of limitations bars enforcement of the

lien, as more than four years passed between the notice of acceleration in 2011 and the second

application for a foreclosure order in 2016. Id. at 4. Pettit seeks to quiet title to the Property, as

well as a declaration that enforcement of the lien is barred and an injunction to prohibit foreclosure

on the Property. Id. at 5.

        U.S. Bank removed the instant action to this Court on March 31, 2017. ECF No. 1. On

April 12, 2018, U.S. Bank filed a Motion for Summary Judgment. Def.’s Mot. Summ. J., ECF No.

18. U.S. Bank submitted as evidence the sworn declaration of Richard L. Penno, Vice President,

Loan Documentation, for Wells Fargo; a copy of the note, security instrument, assignment, and

notice of default; the sworn declaration of Robert Forster, II, (“Forster”) a partner at Barrett Daffin;

a copy of the notice of acceleration, the expedited foreclosure application in 2012 and ensuing

default foreclosure order, the notice of rescission of acceleration, the expedited foreclosure

application in 2016 and ensuing foreclosure order; and a copy of the original petition and final

judgment in the 2013 lawsuit. App. Supp. Def.s Mot. Summ. J., ECF No. 20. Pettit filed a Response

on May 7, 2018, but submitted no summary judgment evidence. Pl.’s Resp., ECF No. 25. U.S.

Bank filed a Reply on May 18, 2018. Def.’s Reply, ECF No. 27.




                                                   3
III.   LEGAL STANDARD

       Summary judgment is proper when the pleadings and evidence on file show “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a). “[T]he substantive law will identify which facts are material.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine dispute as to any material

fact exists “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. The movant makes a showing that there is no genuine dispute as to any material fact by

informing the court of the basis of its motion and by identifying the portions of the record which

reveal there are no genuine material fact issues. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

FED. R. CIV. P. 56(c).

       When reviewing the evidence on a motion for summary judgment, the court must resolve

all reasonable doubts and inferences in the light most favorable to the non-movant. See Walker v.

Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988). The court cannot make a credibility

determination in light of conflicting evidence or competing inferences. Anderson, 477 U.S. at 255.

If “reasonable minds could differ as to the import of the evidence” regarding the disputed

allegations, the motion for summary judgment must be denied. Id. at 250.

       According to the plain language of Rule 56(c), summary judgment must be entered, “after

adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. “In such a situation, there

can be ‘no genuine issue as to any material fact,’ since a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts immaterial.” Id.

at 322–23. Therefore, “[t]he moving party is ‘entitled to judgment as a matter of law’ because the



                                                 4
nonmoving party has failed to make a sufficient showing on an essential element of her case with

respect to which she has the burden of proof.” Id. at 323 (comparing the standard for granting

summary judgment to the standard for a Rule 50(a) directed verdict). A mere scintilla of evidence

to support a non-moving party’s position is insufficient to defeat a summary judgment motion;

there must be evidence on which the jury could reasonably find for the non-moving party.

Anderson, 477 U.S. at 252.

IV.    ANALYSIS OF OBJECTIONS

       The Court will conduct a de novo review of the objections to the FCR which asserted that

the Magistrate Judge: (1) improperly acknowledged that the January 17, 2013 order authorizing

foreclosure was entered by default; (2) improperly applied Landers v. Nationstar Mortgage, LLC,

461 S.W.3d 923 (Tex. App.—Tyler 2015); and (3) should have found there was uncertainty as to

whether rescission letter was mailed. See generally Pl.’s Obj., ECF No. 29. For the reasons below,

Plaintiff’s objections are OVERRULED.

       A.      The January 17, 2013 Order

       The Magistrate Judge explained in the factual background that on January 17, 2013, the

352nd District Court of Tarrant County, Texas, entered a Default Home Equity Foreclosure Order.

FCR 2, ECF No. 28. Plaintiff argues that he “had filed a response to the application for foreclosure

on or about November 8, 2012.” Pl.’s Obj. ¶ 1, ECF No. 29. It appears that the Plaintiff takes issue

with the Magistrate Judge’s characterization of the January 17, 2013 order from the Texas state

court as a “default” order. But as a factual matter, the Magistrate Judge simply correctly referred

to the order by the name the state court gave it. See App. Supp. Def.’s Mot. Summ. J., App. 052,

Ex. B.3, ECF No. 20-2. And to the extent the Plaintiff suggests the state court committed legal




                                                 5
error by styling the order as a Default Home Equity Foreclosure Order, that legal error does not

flow from the Magistrate Judge’s FCR. Therefore, Plaintiff’s objection is OVERRULED.

       B.      Application of Landers v. Nationstar

       Plaintiff objects to the Magistrate Judge’s finding that Plaintiff’s previous lawsuit tolled

the limitations period. Pl.’s Obj. ¶ 2, ECF No. 29. Plaintiff argues that “Texas courts have made

it clear that even though one form of foreclosure may be barred by injunctive relief,” “the other

remedy of judicial foreclosure is still available and the limitation period continues to run.” Id.

Plaintiff argues that the limitations had run and that the Magistrate Judge did “not take into account

the entire time, the alternative remedy of judicial foreclosure [that] was available under the

Landers standard.” Id. (referencing Landers v. Nationstar Mortgage, LLC, 461 S.W.3d 923 (Tex.

App.—Tyler 2015).

       Defendant responds that Plaintiff’s argument is irrelevant given the June 9, 2015 rescission

notice. Def.’s Resp. Pl.’s Obj 2, ECF No. 30. Defendant also responds that Landers does not

preclude the tolling of limitations as to the contractual power-of-sale remedy under the bargained-

for terms provided in the deed of trust. Id. The Defendant argues that the Trustee is “entitled to

utilize tolling to defeat Plaintiff’s limitations argument when Plaintiff—through his own actions—

caused the automatic-stay provision of Rule 736.11 to temporarily enjoin the trustee’s contracted-

for ability to pursue its power of-sale remedy.” Id.

       Under Texas law, when “the security instrument in a home-equity loan contains a power

of sale provision, the lender has a choice of remedies.” Deutsche Bank Nat. Tr. Co. v. Ra Surasak

Ketmayura, No. A-14-CV-00931-LY-ML, 2015 WL 3899050, at *2 (W.D. Tex. June 11, 2015)

(citation omitted). Under these circumstances, the lender may (1) choose to file a claim for judicial

foreclosure, (2) file a claim for judicial foreclosure as a counterclaim in a suit initiated by the



                                                  6
borrower, or (3) pursue a nonjudicial foreclosure, or “Expedited Foreclosure Proceeding,” based

on the power-of-sale in the security instrument. Id.

       The “sale of real property under a power of sale in a mortgage or deed of trust that creates

a real property lien” must take place within four years after the day the cause of action accrues.

TEX. CIV. PRAC. & REM. CODE ANN. § 16.035(b). When this four-year period expires, “the real

property lien and a power of sale to enforce the real property lien become void.” Id. at § 16.035(d).

The statute of limitations may be tolled, however, by a lawsuit that prevents foreclosure under

Texas Rule of Civil Procedure 736. “A proceeding or order under Rule 736 is automatically stayed

if a respondent files a separate, original proceeding in a court of competent jurisdiction that puts

in issue any matter related to the origination, servicing, or enforcement of the loan agreement,

contract, or lien sought to be foreclosed prior to 5:00 p.m. on the Monday before the scheduled

foreclosure sale.” TEX. R. CIV. P. 736.11(a). If an automatic stay is in effect, any foreclosure sale

of the property is void. See id. at 736.11(d).

       Here, U.S. Bank originally accelerated the loan on June 10, 2011, meaning that it had until

June 10, 2015, to foreclose. App. Supp. Def.’s Mot. Summ. J., App. 45, Ex. B.1, ECF No. 20-2.

Pettit filed a lawsuit in state court against U.S. Bank on March 4, 2013, which ended December 3,

2014. App. Supp. Def.’s Mot. Summ. J., App. 61-66, Ex. C, ECF No. 20-3. The Court agrees

with the Magistrate Judge’s finding that Pettit’s lawsuit tolled the statute of limitations. FCR 7,

ECF No. 28. Because Pettit’s March 4, 2013 suit put in issue matters related to the enforcement

of the loan agreement sought to be foreclosed, the foreclosure proceedings were automatically

stayed. See TEX. R. CIV. P. 736.11(a); App. Supp. Def.’s Mot. Summ. J., App. 61-66, Ex. C, ECF

No. 20-3. The Court, therefore, finds that the U.S. Bank’s second application for foreclosure on

May 12, 2016 was timely.



                                                 7
       The Court also finds that Landers is inapplicable because that case involved a judicial

foreclosure as opposed to the nonjudicial foreclosure at issue here. See Nationstar Mortg., LLC v.

Landers, No. 12-17-00047-CV, 2018 WL 1737013, at *1 (Tex. App. Apr. 11, 2018) (explaining

that Landers, 461 S.W.3d at 923, “held that any tolling by the temporary restraining order and the

temporary injunction order applied to the limitations period for non-judicial foreclosure only, and

not to the limitations period for judicial foreclosure”). Therefore, Plaintiff’s objection to the

Magistrate Judge’s finding that Plaintiff’s previous lawsuit tolled the limitations period is

OVERRULED.

       C.      Notice of Rescission.

       Plaintiff next argues that the Magistrate Judge should have found that there was uncertainty

as to whether the rescission letter was actually mailed in the form, manner, or time alleged. Pl.’s

Obj. ¶ 3, ECF No. 29. Specifically, Plaintiff states the lack of evidence is “crucial to the limitation

claim,” and that in the “absence of sufficient proof of certified mailing, there is no possible

rescission and the defense fails.” Id. Defendant contends that proof of mailing is not required, and

that they provided competent summary judgment proof through foreclosure counsel’s unrebutted

testimony that “the rescission notice was sent on June 9, 2015 by certified mail to Plaintiff as

additionally reflected by the actual Notice Trustee.” Def.’s Resp. Pl.’s Obj. 3, ECF No. 30.

       The Magistrate Judge properly concluded that U.S. Bank provided competent summary

judgment proof that on June 9, 2014, it rescinded its June 10, 2011, acceleration of Pettit’s note.

FCR 9, ECF No. 28. As the Magistrate Judge noted, the foreclosure counsel was someone who

could “explain the record keeping system of the organization and vouch that the requirements of

Rule 803(6) [were] met,” and was a qualified witness under the business records exception. FCR

10, ECF 28; United States v. Brown, 553 F.3d 768, 792 (5th Cir. 2008). The foreclosure counsel,



                                                  8
therefore, established that the evidence attached to his declaration was admissible. Id. Further,

Plaintiff cites no law that would require the additional proof of mailing. See Pl.’s Obj., ECF No.

29. Therefore, Plaintiff’s objection is OVERRULED.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s objections, (ECF No. 29), are OVERRULED, and

the FCR, (ECF No. 28), is ADOPTED as the findings and conclusions of the Court. Accordingly,

Defendant’s Motion for Summary Judgment, (ECF No 18), is GRANTED. Plaintiff’s claims are

DISMISSED with prejudice. A final judgment will issue by separate order.

       SO ORDERED on this 5th day of November, 2018.


                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                                9
